An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                NO. COA14-198
                       NORTH CAROLINA COURT OF APPEALS

                             Filed: 5 September 2014



STATE OF NORTH CAROLINA

      v.                                      Wayne County
                                              Nos. 11 CRS 55932; 11 CRS
                                              55933; 11 CRS 54080; 12 CRS
                                              4460
COLECO TAYLOE BEST



      Appeal by defendant from orders entered 24 July 2013 by

Judge William R. Pittman in Wayne County Superior Court.                      Heard

in the Court of Appeals 14 August 2014.


      Attorney General Roy Cooper, by Special                   Deputy    Attorney
      General Adren L. Harris, for the State.

      Kirby H. Smith, III, for defendant-appellant.


      HUNTER, JR., Robert N., Judge.


      Coleco Tayloe Best (“Defendant”) appeals from four separate

orders entered by the trial court on 24 July 2013: (1) an order

denying Defendant’s request that the State disclose the identity

of its confidential informant; (2) an order denying Defendant’s

request to call Irvin Smith to testify; (3) an order denying
                                                -2-
reconsideration        of    Defendant’s            renewed        motion    to       quash       the

search     warrant and exclude evidence arising therefrom; and (4)

an order denying Defendant’s motion to dismiss the charge of

possession     of    a      stolen           firearm      for     insufficiency            of     the

evidence.     For the following reasons, we find no error.

                         I. Facts & Procedural History

      Defendant was indicted on 5 November 2012 on three counts

of   possession     with      intent          to   sell     and    deliver       a    controlled

substance, one count of trafficking in heroin by possession, one

count    of   keeping       and    maintaining         a    dwelling      for        the    use    of

controlled     substances,             one    count    of       possession       of    a    stolen

firearm,      one    count         of         misdemeanor          possession          of       drug

paraphernalia, and one count of possession of a firearm by a

convicted     felon.         Prior       to     trial,      both    pro     se       and   through

counsel, Defendant filed numerous motions including a motion to

compel the State to disclose the identity of                                a     confidential

informant,     a    motion        to    suppress       the      evidence     obtained           from

allegedly unlawful search, and a motion to suppress statements

made by Defendant.            All of Defendant’s motions were denied by

written order entered on 24 July 2013.                          From 23 July to 24 July

2013, Defendant was tried in Wayne County Superior Court.                                         The
                                         -3-
record    and   evidence      presented        at    trial    tends    to    show    the

following facts.

      On 11 August 2011, Wayne County Sheriff’s Deputy Travis

Sparks (“Deputy Sparks”) received a call from his supervisor,

Sergeant Miller, advising Deputy Sparks that Sergeant Miller had

been contacted by a confidential informant.                        The confidential

informant relayed information that Defendant was in possession

of heroin, cocaine, marijuana, and a firearm.                      The confidential

informant further described              that the drugs were stored in a

black box in Defendant’s residence.                  Sergeant Miller relayed to

Deputy Sparks that the confidential informant was reliable.                           In

fact,     Sergeant     Miller    had      received      information         from    this

particular confidential informant for approximately two years

prior to Defendant’s arrest, which had led to other arrests and

the seizure of “large amounts” of drugs.

      Together, Deputy Sparks and Sergeant Miller contacted the

confidential informant, and Deputy Sparks subsequently applied

for     and   received    a     search     warrant      to    search      Defendant’s

residence located at 854 Highway 111 in Goldsboro.                          The search

warrant was based not only on the information received by the

confidential     informant       in      this       case,    but   also     on     prior

surveillance      of     Defendant’s        residence         unrelated       to     the
                                       -4-
confidential       informant’s    tip.        Defendant’s      residence     had

previously been under surveillance by the Wayne County Sheriff’s

Office     because   of     numerous   citizen    complaints     of   “unusual

amounts of traffic” at Defendant’s residence.

      On 12 August 2011, Deputy Sparks and several other deputies

executed     the   search    warrant   of    Defendant’s     residence.      The

confidential informant was not present during the search of the

residence.     During the search, the deputies found a box in the

bedroom of the residence, which was filled with several bags of

heroin, a gun, cocaine, and marijuana.             Defendant was arrested

and brought to the Wayne County Sheriff’s Office Annex, where he

was   read   his   Miranda    rights   and   declined   to    speak   with   the

deputies.

      Shortly after invoking his rights under Miranda, Defendant

indicated that he wanted to speak to Corporal Dawson—one of the

deputies who transported Defendant to the Annex.                Upon Corporal

Dawson’s request, Defendant wrote a letter indicating that he

wanted to speak with the deputies and was again read his Miranda

rights.      Defendant made the following incriminating statements

to Corporal Dawson.

      Defendant admitted to Corporal Dawson that the heroin was

his, and that it was supplied by a man named “Jeff,” and that
                                       -5-
Defendant would routinely meet Jeff at various locations to make

drug    transactions.       Defendant        admitted    that   he     had    been

purchasing heroin for several months and that he made $100 for

every ten small bags he sold.          Defendant additionally identified

his cocaine and marijuana source, and admitted to purchasing

approximately ten pounds of marijuana and an unknown amount of

cocaine in the preceding two years.                At no time during the

interview with Corporal Dawson did Defendant indicate that the

drugs found during the search of the residence did not belong to

Defendant.

       At the close of the State’s evidence, Defendant requested

to call as a witness Irvin Smith (“Mr. Smith”), an employee of

Defendant,     whom     Defendant      believed     to     be    the       State’s

confidential    informant.       The     State    objected      to   Mr.     Smith

testifying,    arguing    that   Mr.    Smith’s    testimony     would       be   an

attempt to “circumvent the Court’s ruling” on the motion to

disclose the identity of the confidential informant.                   The trial

court agreed with the State, and allowed Mr. Smith’s testimony

only to make an offer of proof.               The trial court refused to

allow Defendant to question Mr. Smith as to whether he was the

State’s confidential informant in this case.
                                            -6-
      On    24    July    2013,       the   jury    found      Defendant         guilty    of

trafficking       in   heroin     by    possession;       possession         of    cocaine;

intentionally maintaining a dwelling for the keeping or selling

of   heroin,      cocaine,      and    marijuana;        possession         of    a    stolen

firearm; possession of drug paraphernalia; and possession of a

firearm by a felon.          Defendant was sentenced to serve 70 to 84

months in the North Carolina Division of Adult Correction for

the conviction of trafficking heroin.                         For the conviction of

possession of a firearm by a felon, Defendant was ordered to

serve 12 to 15 months, to run consecutively with the trafficking

sentence.        The trial court arrested judgment on the conviction

of possession of a stolen firearm.                 Defendant timely appealed by

giving oral notice of appeal in open court.

                   II. Jurisdiction & Standard of Review

      Defendant’s appeal from the superior court’s final judgment

lies of right to this Court pursuant to N.C. Gen. Stat. §§ 7A-

27(b), 15A-1444(a) (2013).

                                      III. Analysis

      Defendant’s appeal presents four questions for this Court’s

review: (1) whether the trial court erred in denying Defendant’s

motion     to    compel   disclosure        of    the   identity       of    the      State’s

confidential       informant;     (2)       whether     the    trial   court          violated
                                    -7-
Defendant’s constitutional right to present a defense to the

charges   by   prohibiting   Mr.   Smith   from    testifying       before   the

jury; (3) whether the trial court properly denied Defendant’s

motion to quash the search warrant and suppress the evidence

found therefrom; and (4) whether the trial court properly denied

Defendant’s motion to dismiss the possession of a stolen firearm

charge at the close of the State’s evidence.           We address each in

turn.

A. Identity of the Confidential Informant

    Defendant     first   argues   that    the    trial     court    erred   in

denying Defendant’s motion to compel disclosure of the identity

of the State’s confidential informant.           We disagree.

    “[T]he state is privileged to withhold from a defendant the

identity of a confidential informant, with certain exceptions.”

State v. Newkirk, 73 N.C. App. 83, 85, 325 S.E.2d 518, 520

(1985).   “The trial court must balance the government’s need to

protect   an   informant’s    identity     (to    promote    disclosure      of

crimes) with the defendant’s right to present his case.”                 State

v. Jackson, 103 N.C. App. 239, 241, 405 S.E.2d 354, 356 (1991),

aff’d per curiam, 331 N.C. 113, 413 S.E.2d 798 (1992).                However,

“before the court should even begin the balancing of competing

interests . . . a defendant who requests that the identity of a
                                            -8-
confidential      informant       be     revealed        must     make        a     sufficient

showing that the particular circumstances of his case mandate

such   disclosure.”           State    v.    Watson,      303     N.C.       533,      537,    279

S.E.2d 580, 582 (1981).

       In   determining       whether       to    disclose       the       identity       of   an

informant, the court should consider: (1) whether “the informer

was    an   actual    participant       in       the    crime    compared          to    a    mere

informant,”      and     (2)      whether         “the       state’s          evidence         and

defendant’s      evidence      contradict          on    material          facts       that    the

informant could clarify.”               Newkirk, 73 N.C. App. at 86, 325

S.E.2d at 520.          The factors that weigh against disclosure are

“whether the Defendant admits culpability, offers no defense on

the    merits,   or     the    evidence          independent          of    the     informer’s

testimony establishes the accused’s guilt.”                                Id.     at 86, 325

S.E.2d at 520-21.

       In this case, Defendant did not present sufficient evidence

to show that the circumstances of his case warrant disclosure of

the identity of the confidential informant.                       During the pretrial

hearing     on   this    issue,        Defendant        stated        that       one    of     his

employees—whom Defendant believed to be the State’s confidential

informant—was        actually     the       owner       of      the        drugs    found      in

Defendant’s      residence.            Therefore,        Defendant           reasoned,         the
                                      -9-
State’s confidential informant was an actual participant in the

crime and should be disclosed.             Such testimony, without further

evidence, is insufficient to warrant disclosure in this case.

        Defendant’s     testimony     at     the     pretrial       hearing   was

insufficient to support his contention that the drugs found in

his residence belonged to someone else.                In fact, all of the

evidence    presented    at    the    hearing       aside   from      Defendant’s

testimony    tended     to    show    that     Defendant      repeatedly      and

specifically   admitted       that   the    drugs    were    his.       Defendant

particularly described to the deputies how and from whom he

acquired the drugs, the quantities of the drugs he purchased,

and how much money he made when he sold the drugs.

    Furthermore,        evidence     independent       of     the      informer’s

testimony establishes Defendant’s guilt.                Specifically, Deputy

Sparks testified that Defendant’s residence had previously been

under    surveillance    because     of     suspicious      traffic     patterns.

Deputy Sparks observed on “several occasions vehicles come to

[Defendant’s] residence and stay for a brief amount of time, a

minute to two minutes and leave.”

    Here, Defendant readily admitted culpability for the crimes

charged, and substantial evidence independent of the informer’s

testimony established Defendant’s guilt.                 As such, the trial
                                             -10-
court did not err in finding that Defendant failed to make a

sufficient showing of               the need to justify disclosure of the

informant’s identity.

B. Proffered Testimony of Mr. Smith

       Defendant        next   argues       that    his       constitutional     right    to

confront his accusers and present a defense to the charges was

violated when the trial court suppressed the proffered testimony

of Mr. Smith.           We disagree.

       During the trial, Defendant attempted to elicit testimony

from    Mr.   Smith       that:      (1)    he     was    the    State’s      confidential

informant,    and        (2)   he    did    not    see    any    drugs   in   Defendant’s

residence.     Based on the trial court’s previous order that the

confidential informant’s identity not be disclosed, the trial

court   disallowed         all      lines   of     questioning       dealing     with    the

identity of the informant.

       Defendant argues that his constitutional right to confront

the witnesses against him was violated because the confidential

informant     is    a     relevant     witness.      However,       Defendant     had    the

opportunity        to    cross-examine        each       of   the   State’s     witnesses.

Furthermore, Defendant was allowed to present testimony of Mr.

Smith to the trial court through an offer of proof, though the

scope of testimony was limited.
                                            -11-
      Once the trial court properly determined that the identity

of the State’s confidential informant should not be disclosed,

Defendant      had   no    right     to    elicit    further      testimony       on    that

issue.    To allow Defendant to confront a witness with the sole

purpose of inquiring if he is a confidential informant would

circumvent not only the order of the trial court in this case,

but   also     the   holdings       of    this    Court,    which      provide    for    the

nondisclosure of confidential informants.                        See, e.g., State v.

Dark,    204    N.C.      App.     591,    694    S.E.2d    502     (2010);      State      v.

Newkirk, 73 N.C. App. 83, 325 S.E.2d 518.

      Therefore,       the       trial    court    did     not   err    in   disallowing

questioning of Mr. Smith as to his involvement in this case as a

confidential informant.

C. Motion to Quash and Motion to Suppress

      Defendant next argues that the trial court erred in denying

Defendant’s motion to quash the search warrant and suppress the

evidence found therefrom.                We hold that both the motion to quash

the search warrant and the motion to suppress the evidence found

in Defendant’s residence were properly denied.

      “The     standard      for    a     court    reviewing      the   issuance       of   a

search warrant is whether there is substantial evidence in the

record    supporting         the     magistrate’s        decision       to    issue      the
                                      -12-
warrant.”        State   v.    Ledbetter,    120    N.C.      App.    117,       121,   461

S.E.2d 341, 343 (1995) (citations and quotation marks omitted).

Furthermore,      “great      deference   should     be       paid    a    magistrate’s

determination of probable cause[.]”                  State v. Arrington, 311

N.C. 633, 638, 319 S.E.2d 254, 258 (1984).

    Here, the search warrant stated ample evidence upon which

the magistrate could find probable cause to issue the search

warrant.    First, the search warrant described the circumstances

of the surveillance of Defendant’s residence and Deputy Sparks’

observations of the suspicious traffic patterns coming into and

out of Defendant’s home.           Second, the search warrant stated the

information      relayed      to   Deputy     Sparks       by       the    confidential

informant, and detailed the confidential informant’s extensive

history of providing reliable information to the Wayne County

Sheriff’s    Office.          Specifically,    the       search       warrant      states

“within    the    last     forty-eight      hours    .    .     .    the    CI    advised

[Defendant] had cocaine/heroin in a dark colored box inside the

residence at 854 Old Hwy 111.               The CI also stated that he/she

observed a small handgun inside the residence as well.”                             Thus,

Deputy Sparks provided substantial evidence that supports the

magistrate’s decision to issue the search warrant in this case.
                                         -13-
       Because it was discovered by lawful means, evidence of the

box    containing    marijuana,     heroin,       cocaine,      and     the    firearm

retrieved from Defendant’s residence was properly admitted at

trial.     The    trial   court    did    not    err    in    denying   Defendant’s

motion to suppress the evidence discovered from the search.

D. Motion to Dismiss

       Finally, Defendant argues that the trial court erred in

denying Defendant’s motion to dismiss the possession of a stolen

firearm charge at the close of the State’s evidence.                          Defendant

argues that Deputy Sparks’ testimony at trial was not competent

evidence to establish that the hand gun was stolen.                           Defendant

takes issue with the fact that Deputy Sparks did not personally

“run   a   trace”   on    the    firearm,       and    that   no     National    Crime

Information      Center   (“N.C.I.C.”)      report      was    put    into    evidence

indicating that the gun was stolen.                     Defendant asserts that

Deputy Sparks’ testimony that the firearm was reported stolen

constitutes hearsay.            We disagree, and find that Defendant’s

motion to dismiss was properly denied by the trial court.

       “In reviewing the denial of a motion to dismiss, this Court

must examine the evidence adduced at trial in the light most

favorable to the State to determine if there is substantial

evidence of every essential element of the crime.                       Evidence is
                                     -14-
‘substantial’      if   a     reasonable        person     would      consider    it

sufficient to support the conclusion that the essential element

exists.”     State v. Williams, 151 N.C. App. 535, 539, 566 S.E.2d

155, 159 (2002).         “If a reasonable inference of defendant’s

guilt can be drawn from a combination of the circumstances,

defendant’s motion is properly denied.”                   State v. Thomas, 296

N.C. 236, 244, 250 S.E.2d 204, 208 (1978).

       In this case, Deputy Sparks testified at trial that he

contacted the dispatch center to conduct a search on the firearm

seized    from   Defendant’s    residence,       and     relayed     the    firearm’s

serial    number   to   determine    if    it    had     been   reported     stolen.

Dispatch ran the serial number through N.C.I.C. and confirmed

that   the   firearm    had   been   reported      stolen       by   an    individual

living in La Grange, North Carolina.                   Deputy Sparks described

the procedure by which law enforcement officers regularly use

the N.C.I.C. database to determine whether property was reported

stolen.

       We find the facts of this case to be indistinguishable from

those in State v. Sneed, 210 N.C. App. 622, 709 S.E.2d 455

(2011).      In Sneed, the officer was notified shortly after he

arrived on the scene that the serial number of the gun recovered

from the defendant’s person had been run through N.C.I.C. and
                                    -15-
was reported stolen.        Id. at 628, 709 S.E.2d at 460.             The

officer verified that the gun was stolen by later running the

serial number himself.     Id.      The printout of the N.C.I.C. report

was not introduced into evidence at trial.           This Court held in

Sneed that “the NCIC database is a ‘database compilation, in any

form’ falling within Rule 803(6),” the hearsay exception for

records of regularly conducted business activity.            Id. at 629,

709 S.E.2d at 460.

       We therefore find that a reasonable inference can be drawn

that    the   firearm   recovered     from   Defendant’s   residence   was

stolen, and the trial court did not err in denying Defendant’s

motion to dismiss the charge of possession of a stolen firearm.

                             IV. Conclusion

       For the reasons stated above, we find no error.

       NO ERROR.

       Judges STEELMAN and GEER concur.

       Report per Rule 30(e).